Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2017/077959, filed on 11/01/2017.
Claims 1-13, 14-18 and 19-21 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 12/10/2021), Applicants filed a response, a new IDS, and an amendment on 05/09/2022, amending claims 1-2, 4-5, 7, 10, 14-15, and 16, and adding new claims 19-21 is acknowledged. 
Claims 14 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered. 
Claims 1-13, 16-18 and 19-21 are present for examination.
Applicants' arguments filed on 05/09/2022 have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the Examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claims 1-13 and 16 under 35 U.S.C. 112(a), as failing to comply with the written description requirement for new matter issues, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 2, 4-5, 6, 11-12 and 13 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Loh et al. (An unstructured 5’-coding region of the prfA mRNA is required for efficient translation. Nuc Acid Res, 2012, 40(4): 1818-1827, see IDS filed on 10/14/2021), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1, 2, 3, 4- 6, 7-10, 11, 12-13, and 17-18 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Loh et al. (An unstructured 5’-coding region of the prfA mRNA is required for efficient translation. Nuc Acid Res, 2012, 40(4): 1818-1827, see IDS filed on 10/14/2021) as applied to claims 1, 2, 4-5, 6, 11-12 and 13 above, and further in view of Johansson et al. (An RNA thermosensor controls expression of virulence genes in Listeria monocytogenes. Cell, 110: 551-561, 2002, see IDS), Hagg et al. (A host/plasmid system that is not dependent on antibiotics and antibiotic resistance genes for stable plasmid maintenance in Escherichia coli. Journal of Biotechnology (2004), 111: 17-30, see IDS), and Croitoru et al. (Generation and characterization of functional mutants in the translation initiation factor IF1 of Escherichia coli. Eur. J. Biochem. 271: 534-544, 2004, see IDS), is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jamie Hu, applicants’ representative on 08/09/2022. 

Amend the claim(s) as shown below:
1. (Currently amended)  A recombinant E. coli cell comprising a genomically encoded essential E. coli gene, where expression is regulated by an upstream leader sequence not natively associated with said genomically encoded essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature, wherein said genomically encoded essential E. coli gene is infA, mopB, ftsL, infC, nusG, frr, or grpE, and wherein said upstream leader sequence comprises the mRNA leader sequence from L. monocytogenes prfA or the mRNA leader sequence from Y. pestis lcrF.
2. (Currently amended) A recombinant E. coli cell comprising a genomically encoded essential E. coli gene where expression is regulated by an upstream leader sequence not natively associated with said genomically encoded essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature without native gene complementation, wherein said genomically encoded essential E. coli gene is infA, mopB, ftsL, infC, nusG, frr, or grpE, and wherein said upstream leader sequence comprises the mRNA leader sequence from L. monocytogenes prfA or the mRNA leader sequence from Y. pestis lcrF.
14. (Currently Amended) A method for maintaining a plasmid in a recombinant E. coli comprising the insertion of a recombinant plasmid into a recombinant E. coli cell wherein
said recombinant E. coli cell comprises a genomically encoded essential E. coli gene which expression is regulated by an upstream leader sequence not natively associated with said essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature, wherein said genomically encoded essential E. coli gene is infA, mopB, ftsL, infC, nusG, frr, or grpE, and 
wherein said upstream leader sequence comprises the mRNA leader sequence from L. monocytogenes prfA or the mRNA leader sequence from Y. pestis lcrF, and
said recombinant plasmid comprises an essential E. coli gene encoding a protein having the same function as said essential E. coli gene genomically encoded by said E. coli cell, thus allowing growth at both temperatures.

Cancel claims 17, 20, and 21.
Allowable Subject Matter
	Claims 1-13, 14, 15, 16, 18, and 19 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a recombinant E. coli cell comprising a genomically encoded essential E. coli gene, where expression is regulated by an upstream leader sequence not natively associated with said genomically encoded essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature, wherein said genomically encoded essential E. coli gene is infA, mopB, ftsL, infC, nusG, frr, or grpE, and wherein said upstream leader sequence comprises the mRNA leader sequence from L. monocytogenes prfA or the mRNA leader sequence from Y. pestis lcrF. The prior art does not teach a recombinant E. coli cell comprising a genomically encoded essential E. coli gene, where expression is regulated by an upstream leader sequence not natively associated with said genomically encoded essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature, wherein said genomically encoded essential E. coli gene is infA, mopB, ftsL, infC, nusG, frr, or grpE, and wherein said upstream leader sequence comprises the mRNA leader sequence from L. monocytogenes prfA or the mRNA leader sequence from Y. pestis lcrF, in view of Applicants amendment of the claims, current Examiner’s amendment and persuasive arguments. The closest prior arts are Loh et al. (An unstructured 5’-coding region of the prfA mRNA is required for efficient translation. Nuc Acid Res, 2012, 40(4): 1818-1827), Johansson et al. (An RNA thermosensor controls expression of virulence genes in Listeria monocytogenes. Cell, 110: 551-561, 2002), Hagg et al. (A host/plasmid system that is not dependent on antibiotics and antibiotic resistance genes for stable plasmid maintenance in Escherichia coli. Journal of Biotechnology (2004), 111: 17-30), and Croitoru et al. (Generation and characterization of functional mutants in the translation initiation factor IF1 of Escherichia coli. Eur. J. Biochem. 271: 534-544, 2004). A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656